Mikoll, J.
(concurring). The People failed to sustain their burden of demonstrating that the police possessed probable cause to arrest defendant only because no information was conveyed to the arresting officer as to this defendant’s participation, if any, in the actual drug sale. However, we find no deficiency in the substance of the communication to Investigator Stephen Tanski from his fellow officers or the manner in which it was conveyed. Tanski, upon whose testimony the People chose to exclusively rely at the suppression hearing, testified that the target vehicle contained four occupants, two of whom remained with the vehicle while the other two went upstairs (presumably to engage in the drug transaction). He could not recall whether defendant went inside or remained with the vehicle. In our view, probable cause was established only with respect to the two passengers who went upstairs. Having failed to identify defendant as one of the two, probable cause to arrest defendant was not established.
Carpinello, J., concurs. Ordered that the judgment is reversed, on the law, motion to suppress granted and indictment dismissed.